Case 1:18-cv-02581-GBD-DCF Document 113 Filed 10/08/20 Page 1 of 1

 

 

 

 

 

i;
i/ USDC SDNY |
|| DOCUMENT

UNITED STATES DISTRICT COURT i FLECTRONICALLY FILED |

SOUTHERN DISTRICT OF NEW YORK lr DOC #: :

wee eee eee ee ee eee eee eee X if TED OT 08 :

MOLLY COHEN, | DATE FILED: OCT 0.8 00

Plaintiff,
ORDER
-against-
18 Civ. 2581 (GBD)

INTEGRATED PROJECT DELIVERY PARTNERS

INC., et al.,

Defendants.

ee x

GEORGE B. DANIELS, United States District Judge:

The pretrial conference is adjourned from October 14, 2020 to October 28, 2020 at 9:30

am.

Dated: New York, New York
October 8, 2020

SO ORDERED.
Vaan, EL D Wine

GEPRG . DANIELS
es District Judge

 

 
